[Cite as McLeod v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-1851.]

                                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




ALBERT MCLEOD, III

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2009-04220

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} On January 31, 2011, the magistrate issued a decision recommending
judgment for plaintiff.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered for plaintiff. The case is ready to be set
for trial on the issue of damages.

                                                 _____________________________________
                                                 JOSEPH T. CLARK
                                                 Judge

cc:
Case No. 2009-04220                             -2-                                         ENTRY



Christopher P. Conomy                                    Richard F. Swope
Assistant Attorney General                               6480 East Main Street, Suite 102
150 East Gay Street, 18th Floor                          Reynoldsburg, Ohio 43068
Columbus, Ohio 43215-3130
MR/cmd/Filed March 23, 2011/To S.C. reporter April 12, 2011